STATE OF WEST VIRGINIA

     At a Regular Term of the Supreme Court of Appeals, continued and held at Charleston,
Kanawha County, on March 15, 2016, the following order was made and entered:

State of West Virginia ex rel.

Judicial Investigation Commission,

Petitioner


vs.) No. 16-0223


The Putnam County Board of Ballot Commissioners:

(Honorable Brian Wood, Putnam County Clerk and Chairman;

Judy Jeffries, Member; and Joyce Surface, Member),

and Troy Sexton,

Respondents



                                               ORDER

                                              Writ Granted

       On March 7, 2016, the petitioner, Judicial Investigation Commission, by counsel, Teresa

A. Tarr, Esq., and Brian J. Lanham, Esq., presented to the Court a petition praying for a writ of

mandamus to be directed against the respondents, as therein set forth.

       In the interest of resolving this matter in an expedited manner, on March 9, 2016, the

Court issued a rule to show cause returnable at 10 o’clock a.m. on Tuesday, March 15, 2016. The

March 9, 2016 order further directed the respondents to file a response to the petition on or

before noon on March 14, 2016.

       On March 14, 2016, the respondent, Troy Sexton, pro se, filed a summary response to the

petition and the respondent Ballot Commissioners, by Jennifer Karr, Assistant Prosecuting

Attorney, filed a response to the petition.




                                                   1

       As scheduled, this matter was fully submitted upon the oral argument of the parties on

this day Tuesday, March 15, 2016.

       The Court has thoroughly reviewed the written arguments filed in this matter, and has

carefully considered the oral arguments of the parties. The Court is of the opinion, based upon

the applicable legal authority, that the writ of mandamus prayed for by the petitioner should be,

and it hereby is, GRANTED.

       The Court concludes that Troy Sexton has been convicted of a misdemeanor involving

moral turpitude and therefore, pursuant to West Virginia Code § 50-1-4, he is ineligible to serve

as a Magistrate for Putnam County. In light of Mr. Sexton’s ineligibility to serve as a Magistrate

for Putnam County, his name shall be removed from the May 2016 election ballot.

       Recognizing the significance of election issues to the State of West Virginia and its

citizens and given the parties’ request for accelerated consideration and resolution of this matter

as it relates to the preparation of ballots in the upcoming primary election, the Court issues its

decision through this order with an opinion to follow in due course.

       It is ORDERED that a writ of mandamus is hereby awarded commanding and directing

the respondent Putnam County Board of Ballot Commissioners (1) to withdraw the certification

of candidacy of respondent Troy Sexton; (2) to further strike, omit, or otherwise remove the

name of Troy Sexton from the official ballots, ballot cards, or ballot labels, as the case may be, to

be used in the primary election to be conducted May 10, 2016, as candidate for Magistrate of

Putnam County; and (3) to disregard and refrain from tallying, tabulating, certifying, or returning

any vote cast, absentee, write-in, or otherwise for respondent Troy Sexton.

       The Clerk of the Court is directed to issue the mandate forthwith.

       Justice Benjamin disqualified. Judge Johnson sitting by temporary assignment.




                                                 2

        Service of a copy of this order upon all parties herein shall constitute sufficient notice of

its contents.




A True Copy

                                              Attest: //s// Rory L. Perry II
                                                      Clerk of Court




                                                  3